DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment to U.S. Patent application 16/197,789 filed on 12/07/2020.  Claims 7-21 are pending in the case. Claims 7, 10, 11, 14, and 16 have been amended. Claims 20-21 have been added. Claims 7 and 16 are independent claims.
This office action is Final.

Claim Objections
Claim 11 objected to because of the following informalities: In the previous action, page 3, claim 11 has been objected because lines 8-9 recites “the an identifier”, but it may be typo of “the identifier” since “an identifier” recited at line 4 of the claim. However, applicant has not amended nor has argued about the issue. Appropriate correction is required.

Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Akiyama et al. (US Patent Application Publication US 20090292981 A1), referred to as Akiyama herein.
Akalin et al. (US Patent No. US 8621091 B1), referred to as Akalin herein.
Peterson (US Patent Application Publication US 20170357627 A1), referred to as Peterson herein.
Debra Dalgleish (Hide Used Items in Excel Drop Down List, May 25, 2017, a blog article found at https://contexturesblog.com/archives/2017/05/25/hide-used-items-in-excel-drop-down-list/, 8 pages), referred to as Dalgleish herein.
Lim, US 20180285049 A1 (hereinafter, Lim) (US Patent Application Publication US 20180285049 A1), referred to as Lim herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 11-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Akalin.
Regarding independent claim 7, Akiyama discloses “An electronic device (Akiyama, at ¶ [0038], a web system), comprising: 
a touch screen display (id. at ¶ [0047], a touch-sensitive screen); 
at least one processor (id. at ¶ [0098], a CPU); and 
a memory storing instructions  (id. at ¶ [0031], computer program instructions may also be stored in a computer-readable memory)executable by the at least one processor to cause the electronic device to: 
execute an application in a first operational state (id. at ¶ [0045], the web browser is an application program for displaying a web page on the display unit.); .
display a first user interface (UI) for the application on the touch screen display, the first UI including a first input field and a first identifier identifying the first input field (id. at ¶ [0049], display a user interface of the web page for the web browser on the touch screen display, the user interface includes a first input field and a first input label name identifying the first input field as depicted at FIG. 2.); 
receive data input to the first input field via the touch screen display (id. at ¶ [0049], a user enters search parameters which is equivalent to the data input to the first input field.); 
transmit data for display of a second UI of the … application to an external display device communicably coupled to the electronic device, the second UI including a second input field and a second identifier corresponding to the second input field; (Examiner notes that the function of the external display device is passively displaying of a different UI from the first UI, and amended limitation “communicably coupled to the electronic device” should be interpreted under the definition of “coupled” described at para. [00180] of the original specification, therefore, the term “coupled” is an equivalent to “connected”. id. at ¶ [0063], a second user interface of a different web page is displayed on the display unit, while the display unit is a liquid crystal device monitor, and the storage area information display control unit of  
and insert, by the electronic device, the received data input into the second input field when the first identifier corresponds to the second identifier (id. at ¶ [0067], insert the entered data input by the user into the input field corresponding to the input label name, while the data input is in correspondence with a label name based on an identifier as described at ¶ [0057].).” However, Akiyama does not explicitly teach “in response to detecting a particular event, changing the first operational state to a second operational state including terminating the application and re-executing the application on the electronic device in the second operational state; 
… re-executed …”.
Akalin is in the same field of system and method for synchronizing settings and state information for a browser component across multiple computing environments (Akalin, at Abstract) that in response to detecting a particular event including the browser is closed and reopened or uninstalled and re-installed to duplicate the settings and state of the first instance (Akalin, at column 3, lines 25-35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akiyama’s electronic device with change operational state by closing and reopening the browser as taught by Akalin. One would have been 
Independent claim 16 is directed towards a method equivalent to an electronic device found in claim 7, and is therefore similarly rejected.
Regarding claim 8, Akiyama in view of Akalin teaches all the limitations of independent claim 7. Akiyama further teaches “wherein the first input field and the second input field are configured to receive one or more of text data, numeric data, or selection of a preset element among a plurality of selectable elements (Akiyama, at ¶ [0055], teaches the input filed is a text box.).”
Regarding claim 11, Akiyama in view of Akalin teaches all the limitations of independent claim 7. Akiyama further teaches “wherein the first input field corresponds to a first child node of a first tree structure, the second input field corresponds to a second child node of a second tree structure, wherein the first and second child nodes of the first and second tree structures each include an identifier, respectively, and wherein the instructions are further executable by the at least one processor to cause the electronic device to: when the first identifier does not correspond to the second identifier, detect whether the an identifier of a first parent node of the first child node of the first input field corresponds a second parent node of the second child node of the second input field; and when the first parent node of the first child node of the first input field corresponds to the second parent node of the second child node of the second input field, insert the received data input into the second input field (Akiyama, at ¶ [0053] and FIG. 4, the first input field corresponds to a child node of an HTML source code, INPUT tag of the A Inc. web page, and similarly, the second input field corresponds to a child node of an HTML source code, INPUT tag of the B Inc. web page, wherein child nodes of the first and second tree structures each include a name of the input field respectively (id. at ¶ [0053] and FIG. 4), and when the label name of the first input field does not correspond to the label name of the second input field, one of ordinary skill in the art could detect whether an identifier of a first parent node (id=”Layer3” within the third DIV tag) of the first child node (the third INPUT tag) as depicted at FIG. 4 corresponds a second parent node (corresponding id=”Layer3” within the third DIV tag of the web page of B INC.) of the second child node (the third INPUT tag of the web page of B INC.) and insert the received data input into the second input field as described at ¶ [0046]).”
Regarding claim 12, Akiyama in view of Akalin teaches all the limitations of independent claim 7. Akiyama further teaches “wherein the electronic device is connected to an external input device, the first UI includes a plurality of first input fields (Akiyama, at FIG. 6a, numerals 52, 54, and 56.), and the second UI includes one or more second input fields (id. at FIG. 7a, numerals 72, 74, and 76.), and wherein the instructions are further executable by the at least one processor to cause the electronic device to: generate a data list including the data input into the first input field (id. at ¶ [0060] and as depicted at FIG. 6b, the information which was input to the A Inc. web page is stored in a data list in the input information table 26.), when the first identifier does not correspond to any identifier of the second UI, transmit the data list to the external display device for display (id. at ¶¶ [0065]-, and in response to detecting a selection of an entry from the transmitted data list, insert the selected entry into the second input field (id. at ¶ [0068] and as depicted at FIG. 9, in response to a user selects a “Machida” from the data list depicted at the scratch pad, insert the selected entry into the input field of the second web page.).”
Regarding claim 13, Akiyama in view of Akalin teaches all the limitations of independent claim 7 and its dependent claim 12. Akiyama further teaches “wherein the data list further includes an identifier identifying a type of data receivable the first input field (Akiyama, at ¶ [0041], the input label name specifies or describes the type of data requested by that particular input field.).”
Regarding claim 14, Akiyama in view of Akalin teaches all the limitations of independent claim 7 and its dependent claim 12. Akiyama further teaches “wherein the data list is displayed to a position on the external display device that corresponds to the second input field (Akiyama, at ¶ [0054], teaches position of the input field is described in the HTML source as depicted at FIG. 4, for example, the input label name  (date) and the input field (date) are displayed in the same position in the vertical direction of the A Inc. web page (#5 and #6), and the input field is displayed on the right of the input label name (#7 and #8).).”
Claim 18 is directed towards a method equivalent to an electronic device found in claim 12, and is therefore similarly rejected.

Claims 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Akalin as applied to claims 7 and 8 above, and further in view of Peterson, US 20170357627 A1 (hereinafter, Peterson).
Regarding claim 9, Akiyama in view of Akalin teaches all the limitations of independent claim 7 and its dependent claim 8. However, Akiyama in view of Akalin does not explicitly teach “wherein the instructions are further executable by the at least one processor to cause the electronic device to: 
when the first identifier does not correspond to the second identifier, detect whether a type of the first input field corresponds to a type of the second input field; and when the type of the first input field corresponds to the type of the second input field, insert the received data input into the second input field.”
Peterson is in the same field of electronic devices with displays and input devices that classify and populate fields of electronic forms (Peterson, at ¶ [0002]) that when a user select Yes to activate autofill process, contact information for the “Me” contact populated fields of the electronic form, but label of the fields may not corresponds to the label of the contact information as depicted at Figure 5A and 5E, leads to be filled with the wrong type of information such as filling an email address into a phone number data field (id. at ¶¶ [0179]-[0180]). Peterson further teaches correcting method as determining the (initial) classification for the text input field; and populating the text input field with the first text string based on the classification of the text input field, where the first text string corresponds to the first type of information from the first user profile. For example, information from a first name category in a user profile fills a field classified as id. at ¶ [0285]), whereas the classification is equivalent to the type of the input field.
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Akiyama in view of Akalin’s electronic device with when the type of the first input field corresponds to the type of the second input field, insert the received data input into the second input field as taught by Peterson because faster, more efficient methods and interfaces for classifying and populating fields of electronic forms would reduce the cognitive burden on a user and produce a more efficient human-machine interface (Peterson, at ¶ [0006]).
Regarding claim 10, Akiyama in view of Akalin teaches all the limitations of independent claim 7. However, Akiyama in view of Akalin does not explicitly teach “wherein the first identifier indicates a type of data receivable by the first input field, and the second identifier indicates a type of data receivable by the second input field.”
Peterson is in the same field of electronic devices with displays and input devices that classify and populate fields of electronic forms (Peterson, at ¶ [0002]) that the contact information includes identifiers ‘Mobile’ and ‘VoIP’ in a plurality of telephone numbers indicating a type of data of the first input field, each contact information would apparently change to input field when the user select the edit affordance 540 (id. at ¶ [0175] and mineral 524 at Figure 5A), and ‘Telephone’ indicating a type of data receivable by the telephone number field (id. at ¶ [0181] and numeral 566l at Figure 5E).

Claim 17 is directed towards a system equivalent to a method found in claims 8 and 9, and is therefore similarly rejected.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Akalin as applied to claims 7 and 8 above, and further in view of Debra Dalgleish, Hide Used Items in Excel Drop Down List, May 25, 2017, a blog article found at https://contexturesblog.com/archives/2017/05/25/hide-used-items-in-excel-drop-down-list/, 8 pages (hereinafter, Dalgleish).
Regarding claim 15, Akiyama in view of Akalin teaches all the limitations of independent claim 7. However, Akiyama in view of Akalin does not explicitly teach “wherein the instructions are further executable by the at least one processor to cause the electronic device to: after the inserting the selected entry into the second input field, remove the selected entry from the data list and maintain display of any remaining unselected entries in the data list.”
Dalgleish is in the same field of displaying drop down list (Dalgleish, at page 1) that after selecting an item in the input field has identifier ‘Primary Printer’, removing the 
Accordingly, it would have been obvious to one of ordinary skill in the art at the filing date of this application to modify Akiyama in view of Akalin’s electronic device with after selecting an item in an input field, removing the selected item from the list, and maintain display of any remaining unselected entries in the list as taught by Dalgleish because it would make it easy for people to enter data with data validation (Dalgleish, at page 1).
Claim 19 is directed towards a method equivalent to an electronic device found in claim 15, and is therefore similarly rejected.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Akalin as applied to claims 7 and 16 above, and further in view of Lim, US 20180285049 A1 (hereinafter, Lim).
Regarding claim 20, Akiyama in view of Akalin teaches all the limitations of independent claim 7. However, Akiyama does not explicitly teaches “wherein the particular event includes detecting communicative coupling of the external display device to the electronic device, and wherein the first operational state is changed to the second operational state, including terminating the application and re-executing the application in response to the communicative coupling of the external display device.” 
Akalin is in the same field of system and method for synchronizing settings and state information for a browser component across multiple computing environments 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akiyama’s electronic device with change operational state by closing and reopening the browser as taught by Akalin. One would have been motivated to make such a modification because if a user closes the web browser and then re-execute web application, then the settings and state for the web application will be lost and the user will be forced to start the web application from a default state (Akalin, at column 1, lines 26-30).
However, Akiyama in view of Akalin does not explicitly teach “wherein the particular event includes detecting communicative coupling of the external display device to the electronic device, … in response to the communicative coupling of the external display device.”
Lim is in the same field of a method and an apparatus for configuring displays and executing an application in a computing system that uses the main display, the projected display, and an external display (Lim, at Abstract) that automatically configure a set of external displays connected to the computing system (id. at ¶ [0014]), and re-execute the automatic display configuration application (id. at ¶ [0025]) in response to the change display event, which is detecting a new display has been connected to the computing system (id. at ¶ [0034]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Akiyama in view of Akalin’s electronic device with the 
Claim 21 is directed towards a method equivalent to an electronic device found in claim 20, and is therefore similarly rejected.

Response to Arguments
Applicants’ amendments to the claims 10 and 14 have been fully considered and are persuasive.  The claim objections are respectfully withdrawn. However, applicants insufficiently amended to the claim 11 as explained above, therefore, claim objection to the claim 11 is maintained.
Applicants’ amendment to claim 10 has been fully considered and is persuasive. The 35 U.S.C. § 112(b) rejection of the claim is respectfully withdrawn.
Applicants’ 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive because the arguments do not apply to the combination of references being used in the current rejection.
Applicant argue about the restriction requirement, however, the examiner clearly shown the inventions are independent or distinct as claimed, and further shown that there would be a serious search and examination burden on the examiner if restriction 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG W JUNG whose telephone number is (571)270-5249.  The examiner can normally be reached on Monday-Friday, 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEUNG W. JUNG
Examiner
Art Unit 2144



/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144